Exhibit 2.1 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is entered into this 18th day of October, 2011, between, GRYPHON PRODUCTION COMPANY, LLC, a wholly owned subsidiary of Chancellor Group, Inc., with offices at 216 South Price Road, Pampa, Texas 79065 (herein "Seller"), and LCB RESOURCES, an Oklahoma limited liability company with offices at 406 N. Main Street, Kingfisher, Oklahoma 73750-2322 (herein "Buyer"), RECITALS A. The Seller is the owner of its undivided, pro rata share of interests in and to the following: (i) The oil and gas leases (and any and all amendments, corrections and modifications thereto whether or not described on Exhibit "A-1") described on Exhibit "A-1," insofar as the leases cover the lands described on Exhibit "A-1" (the "Leases"); and the oil and gas wells on the leases described on Exhibit "A-2" (the "Wells"); (ii) The personal property, equipment and fixtures, located on or about the Leases and used in connection with operation of the Leases and Wells described on Exhibit "A-2" (the "Equipment"), including the personal property described in the attached Exhibit "B;" (iii) The land (the "Land") described in the attached Exhibit "C;" (iv) The rights and obligations existing under the instruments, contracts and agreements that benefit or burden the Leases and Wells, including, but not limited to, operating agreements, unitization agreements, pooling agreements, pooling orders, spacing orders, declarations of pooling or unitization, farm out agreements, rights of way, easements, surface agreements, permits, licenses, assignments, gas sale contracts, and gas processing contracts (collectively, the "Contracts"); (v) The oil, gas, casinghead gas, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, products refined and manufactured therefrom, other minerals, and the accounts and proceeds from the sale of all of the foregoing (the "Production") under the terms of the Leases and the Contracts; and (vi) The files, records, data, including geophysical and seismic data, and other documentary information of Seller pertaining to the Wells, the Leases, the Equipment, the Land, the Contracts, and the Production, (collectively, the "Data"). The Leases, Wells, Equipment, Land, Contracts, Production, and Data are collectively called the "Properties". B. Buyer wishes to purchase and Seller wishes to sell, all of Seller's right, title and interest in the Properties. 1 C. The Properties sold and assigned under this Agreement do not include and Seller hereby retains and reserves: (i) Proprietary seismic, geological, geochemical, and geophysical data or interpretations of data and other information relating to the Leases and Wells that are restricted from transfer or distribution by any legal constraints, obligations of confidence or prior agreements with third parties; (ii) Trade credits, accounts, deposits with utilities, and notes receivable and adjustments or refunds (including without limitation transportation tariff refunds, take-or-pay claims, audit adjustments claims for under-or-non-payment and over, inaccurate or excessive billings, and claims with respect to breach of contract) arising under the Contracts and attributable to the Properties with respect to any period before the Effective Time, including, without limitation, any claim Seller may have for refunds or reimbursement of money that may have been paid by Seller to any current or prior operator of the Properties on account of over-billings, excessive billings and inaccurate billings or otherwise made by such operator as a result of Seller's interest in the Properties; (iii) Oil, gas, casinghead gas, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, products refined and manufactured therefrom, and other minerals produced from the Properties prior to the Effective Time; and (iv) All claims and causes of action Seller may have as of the Closing Date. CONSIDERATION AND AGREEMENT In consideration of the covenants and conditions contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Buyer agrees to purchase all of Seller's right, title and interest in and to the Properties from Seller, and Seller agrees to sell all of Seller's right, title and interest in and to the Properties to Buyer on the terms set forth below. TERMS 1. PURCHASE PRICE. The Purchase Price shall be Two Million Fifty Thousand Dollars ($2,050,000.00), adjusted as provided herein. Immediately upon the execution hereof, Buyer shall pay, by bank wire transfer into an escrow account established by Midwest Energy Auction LLC, (the "Escrow Agent") at BancFirst Oklahoma City, as earnest money ("Deposit") equal to One Hundred Thousand Dollars, to be credited towards the Purchase Price. At closing, Buyer shall pay, by bank wire transfer, the remaining net balance of the Purchase Price due to the Seller, to the escrow agent. Escrow agent will disburse the net proceeds from the sale to the Seller per a certain "Escrow Agreement" between Buyer, Seller, and Escrow Agent. Seller is responsible for the four percent (4%) of the sales price commission owed to Midwest Energy Auction (MEA) in accordance with the service agreement between Seller and MEA. Escrow Agent shall prepare and deliver to Buyer and Seller for approval no later than three (3) business days prior to Closing, a Preliminary Settlement Statement reflecting the appropriate adjustments for approval by Buyer and Seller, as follows: 2 (A) UPWARD ADJUSTMENTS. The Purchase Price shall be adjusted upward by the following: (i) the amount of all direct costs and expenditures chargeable to the Properties for periods on and after the Effective Time (as hereinafter defined) and incurred and paid by or on behalf of Seller in accordance with the terms and provisions of this Agreement, including: (A) those that are attributable to the drilling, completion, recompletion, reworking, operation, repair and maintenance of the Properties for the period on and after the Effective Time, through and including the Closing Date; (B) bonuses, lease rentals and shut-in payments due and paid for the period on and after the Effective Time through and including the Closing Date; (C) ad valorem, property and other taxes that are allocated to the Buyer pursuant to Section 13 of this Agreement; and (D) amounts relating to obligations arising under contracts with respect to operations or production for the period on and after the Effective Time through and including the Closing Date; (ii) the actual value of the oil inventory in storage attributable to the Properties as of the Effective Time, net of all taxes and burdens, which value shall be determined based on the price of oil the day Buyer sells the oil; and (iii) any other amount agreed by Seller and Buyer. (B) DOWNWARD ADJUSTMENTS. The Purchase Price shall be adjusted downward by the following: (i) the amount of all gross proceeds (net of burdens) for hydrocarbons produced from and attributable to Seller's interest in the Properties on or after the Effective Time through the Closing Date; (ii) the amount of all other proceeds and/or revenue attributable to Seller's interest in and to the Properties on or after the Effective Time through the Closing Date; (iii) any other amount agreed upon by Seller and Buyer. (c) At the Effective Time, Seller shall gauge the oil in storage attributable to the Properties unless Buyer and Seller agree otherwise. Buyer shall have the right to have a representative present when Seller gauges the oil in storage. 2. CLOSING. Subject to the conditions and adjustments set forth herein, the consummation of the transaction contemplated hereby (the "Closing") shall be held on or before December 3, 2011 (the "Closing Date") at Seller's office in 3 Pampa, Texas. At Closing, the following events shall occur, each being a condition precedent to the others: (a) Seller shall execute, acknowledge and deliver to Buyer one or more assignments, bills of sale and conveyances (in sufficient multiple originals to facilitate recording) in substantially the form of Exhibit D conveying Seller's interests in the Properties to Buyer; (b) Buyer shall deliver to Escrow Agent the Purchase Price, direct bank or wire transfer in immediately available federal funds to the Escrow Account as agreed upon in writing no less than five (5) business days prior to the Closing Date; (c) The parties shall execute such other documents, notices, waivers, and agreements as are necessary in order to carry out the intent of this Agreement; (d) Seller shall execute and deliver to Buyer, on forms prepared by Seller and reasonably acceptable to Buyer, transfer orders or letters in lieu thereof directing all purchasers of production to make payment to Buyer of proceeds attributable to production from the Properties from and after the Effective Time; and (e) Seller shall provide Buyer with executed change of operator forms on all wells (active or inactive) operated by Seller, as required by the applicable state regulatory body, to effect a change of operator for the Properties, subject to any applicable operating agreement, but only to the extent allowed or permitted by such operating agreements. 3. EFFECTIVE TIME. The ownership of Seller's interest in the Properties shall be transferred from Seller to Buyer on the Closing Date, effective as of 11:59 p.m. in the time zone applicable to the location of the Properties on December 1, 2011 (the "Effective Time"). 4. DATA. Seller makes no representations or warranties as to the accuracy or completeness of the Data. Seller shall not allow Buyer access to geophysical or seismic data if, by so doing, Seller would be in breach of any unaffiliated third party contract or agreement. Buyer agrees to allow Seller access to the Data upon reasonable notice. After Closing, Seller shall have the right from time to time to make copies of any part of the Data during Buyer's regular business hours. Buyer shall keep all of the Data for at least five (5) years after Closing. 5. OTHER ASSURANCES. Seller shall reasonably cooperate with Buyer, and shall provide all conveyances, agreements, consents, information, forms, and other materials or acts reasonably necessary to vest Buyer with ownership of Seller's interest in the Properties. 6. RISK OF LOSS. Risk of loss of the Properties shall pass from Seller to Buyer as of 11:59 p.m. Central time on the Closing Date. Seller represents and warrants to Buyer that the Properties are insured for amounts and risk coverages that are standard and customary in the industry for properties of a similar nature. In the event of the destruction or taking of all or any part of the Properties during the period of time from the Effective Time through the Closing Date, at the Closing Date, Seller shall pay to Buyer all sums paid to Seller by third parties, if any, by reason of such destruction or taking of all or any portion of the Properties, and shall assign, transfer and set over unto Buyer all of the right, title and interest of Seller in and to any unpaid awards or other payments from third parties arising out of the destruction, taking or pending or threatened taking as to the Properties. 4 7. CONTRACTS AND LEASES. Upon Closing, Buyer shall assume and agree to perform the Contracts and the obligations of Seller under the Leases as of the Closing Date and the payment obligations of Seller under the Leases, and the surface agreements and other agreements described in Schedule 4. Buyer shall use commercially reasonable efforts to obtain a release of Seller of all obligations under the Leases and the surface agreements and other agreements described in Schedule 4. Buyer shall indemnify, save and hold harmless Seller and Seller's officers, directors, managers, agents, employees, successors and assigns from and against any and all costs, losses, liabilities, damages, lawsuits, claims, and expenses, including (without limitation) reasonable attorney's fees, arising from and after the Closing Date from any of the Leases or the surface agreements or other agreements described in Schedule 4. 8. SELLER'S WARRANTIES AND REPRESENTATIONS. Each Seller, severally and only to the extent of such Seller's (i) individual entity, with respect to entity related representations and warranties, or (ii) Ownership Share, with respect to Property related representations and warranties, makes the following representations and warranties. (a) The assignment of Seller's interest in the Properties to Buyer shall be made by special warranty of title as to only those claims, liens and encumbrances arising by, through and under Seller, but not otherwise. Subject to all of the terms and provisions of this Agreement and except with respect to those matters that would result in a breach of the special warranty of title, Buyer assumes the risk of condition of the Properties as set out in the Assignment and Bill of Sale, including compliance with all laws, rules, orders and regulations affecting the environment, whether existing before, on or after the Closing Date. The Assignment and Bill of Sale from Seller to Buyer shall disclaim any warranty of merchantability or fitness for particular purpose as to the Properties, and Buyer shall accept the Properties AS IS, WHERE IS, and in their present location and condition. (b) Seller is duly qualified to carry on its business and is in good standing in each state where the nature of its business requires qualification.
